Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-4, 7, 8, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103240102 (See translation) in view of Ma et al. (2014/0177564).

  CN 103240102 ( See translation) discloses (see description, paragraphs [0002] to [0137]): step 11: a network side device determines a first resource set and a second resource set, where the first resource set and the second resource set are two resource   sets that do not overlap in each TTI; step 12: the network side device transmits control signaling in die first resource set and the second resource set, where, in the second resource set, control signaling of each UE is on only a part of resource. When a traffic volume is small, not many resources are needed for scheduling, and to achieve full use of resources, data signals may be transmitted on reserved resources (equivalent to reusing time-frequency resources corresponding to the second control resource set for data transmission). Step 131: a UE receives information about a first resource set transmitted by a network side device, and determines a first resource set and a second resource set according to the information; and Step 132: the UE receives downlink signaling (equivalent to first signaling) transmitted by the network side device, where the downlink signaling includes information about a PRB (equivalent to a time-frequency resource for indicating transmission of data) used for data signal transmission, and receiving, in a second time set according to the downlink signaling, a data signal on the PRB used for data signal transmission. Time-frequency resources corresponding to the First resource set are referred to as a first time set, and 

 For claims 1, 8, 7, and 24,, CN 103240102 (See translation) discloses all the subject matter of the claimed invention with the exception of the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 1 and 8; and semi- static and dynamic manners as recited in claim 7 and 24 in a communication network. Ma et al.  from the same or similar field of endeavor teach the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 1 and 8; and semi- static and dynamic manners as recited in claim 7 and 24 (See boxes S103 and S104 in figure 1). Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 1 and 8; and semi- static and dynamic manners as recited in claim 7 and 24 as taught by Ma et al.  In the communication network of CN 103240102 (See translation) for purpose of assigning the resources and makes the system more liable. 

For claims 2-4 and 21-23, CN 103240102 (See translation) in view of Ma et al.  discloses all the subject matter of the claimed invention with the exception of wherein the first group of resource sets and the second group of resource sets do not overlap 
wherein the first group of resource sets and the second group of resource sets do not overlap with each other; wherein the first group of resource sets and the second group of resource sets completely overlap; and wherein the first group of resource sets and the second group of resource sets partially overlap as well known in the art in the communications network of CN 103240102 (See translation) in view of Ma et al. for the purpose of identifying the overlap.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-14, 17, 18, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over. CN 103220102 (See translation) in view of Ma et al, and further in view of Bhardwaj et al. (10243823).
  CN 103240102 ( See translation) discloses (see description, paragraphs [0002] to [0137]): step 11: a network side device determines a first resource set and a second resource set, where the first resource set and the second resource set are two resource   sets that do not overlap in each TTI; step 12: the network side device transmits control signaling in die first resource set and the second resource set, where, in the second resource set, control signaling of each UE is on only a part of resource. When a traffic volume is small, not many resources are needed for scheduling, and to achieve full use of resources, data signals may be transmitted on reserved resources (equivalent to reusing time-frequency resources corresponding to the second control resource set for data transmission). Step 131: a UE receives information about a first resource set transmitted by a network side device, and determines a first resource set and a second resource set according to the information; and Step 132: the UE receives downlink signaling (equivalent to first signaling) transmitted by the network side device, where the downlink signaling includes information about a PRB (equivalent to a time-frequency resource for indicating transmission of data) used for data signal transmission, and receiving, in a second time set according to the downlink signaling, a data signal on the PRB used for data signal transmission. Time-frequency resources corresponding to the First resource set are referred to as a first time set, and time-frequency resources corresponding to the second resource set are referred to as a second time.

For claims 11, 17, 18 and 28, CN 103240102 (See translation) discloses all the subject matter of the claimed invention with the exception of the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 11 and 18; and semi- static and dynamic manners as recited in claim 17 and 28 in a communication network. Ma et al.  from the same or similar field of endeavor teach the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 11 and 18; and semi- static and dynamic manners as recited in claim 17 and 28 (See boxes S103 and S104 in figure 1). Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the second instruction is used to indicate whether a time-frequency resource corresponding to the second group of resource sets is not used for data transmission as recited in claim 11 and 18; and semi- static and dynamic manners as recited in claim 17 and 28 as taught by Ma et al.  In the communication network of CN 103240102 (See translation) for purpose of assigning the resources and makes the system more liable. 

For claims 12-14 and 25-27, CN 103240102 (See translation) in view of Ma et al.  discloses all the subject matter of the claimed invention with the exception of wherein the first group of resource sets and the second group of resource sets do not overlap with each other; wherein the first group of resource sets and the second group of resource sets completely overlap; and wherein the first group of resource sets and the 
wherein the first group of resource sets and the second group of resource sets do not overlap with each other; wherein the first group of resource sets and the second group of resource sets completely overlap; and wherein the first group of resource sets and the second group of resource sets partially overlap as well known in the art in the communications network of CN 103240102 (See translation) in view of Ma et al. for the purpose of identifying the overlap.
   For claims 11 and 18, CN 103220102 (See translation) in view of Ma et al. discloses all the subject matter of the claim invention with the exception of a memory that stores instructions; and one or more processors configured by the instructions to perform operations in a communications network. Bhardwaj et al. from the same or similar field of endeavor teaches a provision of memory that stores instructions; and one or more processors configured by the instructions to perform operations (See paragraphs 0019, 0020, 0094, 0093 and 0089). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the memory and the processor as taught by Bhardwaj et al. in a communications network of over CN 103220102 (See translation) in view of  Ma et al. as well-known advantages.
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
John ( 10/187,189( is cited to show a system which is considered pertinent to the claimed invention.

8.   Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476